COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
ROBERTO
  GALLARDO, JR., INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ROBERTO
  GALLARDO, DECEASED,
 
                            Appellant,
 
v.
 
EDUARDO
  MIGUEL DE JESUS, M.D.,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00375-CV
 
Appeal from the
 
120th District Court
 
of El Paso County, Texas
 
(TC#2003-2064)




MEMORANDUM
OPINION
Appellant has filed a motion to
dismiss this appeal.  The motion is
granted, and the appeal is dismissed.  See
Tex. R. App. P. 42.1(a)(1).
 
SUSAN
LARSEN, Justice
November 13, 2003
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.